IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50649
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESUS PUEBLA-HERNANDEZ,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. DR-00-CR-53-1
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Jesus Puebla-Hernandez appeals the 46-month sentence imposed

following his plea of guilty to a charge of being found in the

United States after deportation, a violation of 8 U.S.C. § 1326.

He contends that the felony conviction that resulted in his

increased sentence under 8 U.S.C. § 1326(b)(2) was an element of

the offense that should have been charged in the indictment.

     Puebla-Hernandez acknowledges that his argument is

foreclosed by the Supreme Court’s decision in Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but he seeks to preserve

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50649
                                -2-

the issue for Supreme Court review in light of the decision in

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,
120 S. Ct. at 2362; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), petition for cert. filed, (U.S. Jan. 26,

2001)(No. 00-8299).   Puebla-Hernandez’s argument is foreclosed.

     In his second issue, Puebla-Hernandez asserts that his prior

conviction for transporting aliens does not constitute an

aggravated-felony conviction for purposes of the sixteen-level

increase in his base offense level under U.S.S.G. § 2L1.2.   As

Puebla-Hernandez concedes, this court has already determined that

transporting aliens constitutes an aggravated felony.   See United

States v. Monjaras-Castaneda, 190 F.3d 326, 331 (5th Cir. 1999),

cert. denied, 528 U.S. 1194 (2000).   Again, he seeks only to

preserve the issue for Supreme Court review.

     The judgment of the district court is AFFIRMED.